 1                                UNITED STATES DISTRICT COURT
 2                              EASTERN DISTRICT OF CALIFORNIA
 3

 4   STEVEN D. BOWLES,                                   CASE NO. 1:19-cv-00635-AWI-BAM
 5                          Plaintiff,
                                                         ORDER DENYING PARTIES’
 6                  v.                                   STIPULATION TO RESCHEDULE
                                                         HEARING DATE AND FILING
 7   LEPRINO FOODS COMPANY;                              DEADLINES ON DEFENDANTS’
     LEPRINO FOODS DAIRY PRODUCTS                        MOTION FOR JUDGMENT ON THE
 8   COMPANY,                                            PLEADINGS
 9                          Defendants.                  (Doc. Nos. 11, 15)
10

11

12
            The hearing on Defendants’ motion for judgment on the pleadings (Doc. No. 11) is
13
     currently scheduled for July 29, 2019. The parties stipulated to reschedule and continue the
14
     hearing to August 12, 2019, to accommodate Plaintiff’s attorney’s schedule. The parties also
15
     stipulated to reschedule and continue the deadlines for any opposition and reply to July 22, 2019,
16
     and August 5, 2019, respectively. In their stipulation, the parties indicated that Defendants’
17
     stipulation was contingent on the Court adopting the specific hearing date and filing deadlines
18
     proposed above.
19
            Due to the Court’s schedule, the Court will not conduct the hearing on Defendants’ motion
20
     on August 12, 2019. For this reason, the parties’ stipulation is DENIED. The Court notes,
21
     however, that it can likely conduct the hearing on Defendants’ motion on Monday, August 26,
22
     2019, or on any Monday in September 2019, except September 2, should the parties so agree.
23

24   IT IS SO ORDERED.
25
     Dated: July 12, 2019
26                                               SENIOR DISTRICT JUDGE

27

28
